UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 6, 2014 Biota Pharmaceuticals, Inc. (Exact name of registrant as specified in its charter) Delaware 001-35285 59-1212264 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2500 Northwinds Parkway, Suite 100 Alpharetta, GA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (678) 221-3350 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Other Events On May 6, 2014, Biota Pharmaceuticals, Inc. (the “Company”) issued a press release announcing its 3rd quarter financial results. A copy of the press release is attached as Exhibit 99.1. The information in this Item 2.02 is being furnished and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that Section. The information in this Item 2.02 shall not be incorporated by reference into any registration statement or other document filed with the Securities and Exchange Commission Item 9.01 Financial Statements and Exhibits (d) Exhibits Press release dated May6, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Biota Pharmaceuticals, Inc. Date: May7, 2014 /s/ Russell H Plumb Name: Russell H Plumb Title: Chief Executive Officer and President (Duly Authorized Officer) EXHIBIT INDEX Exhibit Number Description Press release dated May6, 2014.
